Title: From David Humphreys to John Pray, 7 October 1782
From: Humphreys, David
To: Pray, John


                  Sir
                     
                     Head Quarters Octr 7th 1782
                  
                  The Commander in Chief was surprized to hear that Boats were down the River in the manner you relate in your Letter of yesterday—In future he directs, that you should apprehend any People you find in the same predicament, & send them under guard to Head Quarters.  I am Sir Your Most Obedt Servt.
                  
               